Citation Nr: 9922041	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-29 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
to include whether new and material evidence has been 
presented to reopen the claim.

2.  Entitlement to service connection for skin disease of the 
feet.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1969 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for service connection for a nervous 
disorder, and denied the claim of entitlement to service 
connection for skin disease of the feet.  The Board remanded 
this case in November 1998, and following completion of the 
requested development, the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  In a decision issued in December 1977, the Board denied 
the appellant's claim for service connection for a nervous 
disorder on the basis that the evidence of record failed to 
show the existence of a chronic acquired nervous disorder.  
That decision is final.

2.  The RO declined to reopen the claim for service 
connection for a nervous disorder in November 1989, and the 
appellant did not submit a timely appeal.  That decision is 
final.

3.  Additional evidence since the RO's November 1989 decision 
is new and material inasmuch as it includes medical diagnoses 
of atypical psychosis, psychosis not otherwise specified and 
schizophrenia.

4.  There is no competent medical evidence that the appellant 
currently manifests PTSD.

5.  No medical evidence has presented or secured to establish 
the existence of an acquired psychiatric disorder within one 
year from the appellant's separation from service and/or a 
nexus between his acquired psychiatric disorder and active 
service.

6.  The appellant does not currently manifest a chronic skin 
disease of the feet.

7.  The claim for service connection for skin disease of the 
feet is not plausible.


CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for a 
nervous disorder in December 1977 and, accordingly, that 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1995); 38 C.F.R. § 20.1100 (1998).

2.  The November 1989 decision, wherein the RO declined to 
reopen the claim for service connection for a nervous 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1998).

3.  The evidence received subsequent to the RO's November 
1989 decision is new and material, and serves to reopen the 
claim for service connection for a nervous disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The claim for service connection for a nervous disorder, 
to include PTSD, is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for skin disease of the 
feet is not well grounded, and there is no further statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection - nervous condition

The appellant contends that newly submitted medical evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection for a nervous disorder.  
In this respect, he contends that medical records reflect 
current diagnoses which include atypical psychosis, psychosis 
not otherwise specified and schizophrenia.  He also contends 
that the medical evidence of record shows that he has PTSD.  
He previously argued that he had an acquired psychiatric 
disorder which was first manifested by his in- service 
treatment for an acute anxiety reaction, and that he 
experienced continuity of symptomatology thereafter.  He 
further claims that such evidence makes his claim for service 
connection plausible and, thus, warrants evaluation of the 
merits of his claim with consideration given to review of all 
the evidence of record.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The appellant's claim 
for service connection for a nervous disorder was originally 
denied by a final Board decision dated in December 1977.  
38 C.F.R. § 20.1100(a) (1998).  In a decision dated in 
November 1989, the RO declined to reopen that claim.  The 
appellant was provided notice of this rating decision, but he 
failed to appeal.  An unappealed determination of the agency 
of original jurisdiction is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a)(1998).

In rating decisions dated in October 1991 and July 1972, the 
RO denied claims for service connection for personality 
disorder and PTSD, and impliedly, service connection for a 
nervous disorder.  However, the Board finds that this 
decision did not involve finality as the RO never issued a 
Statement of the Case in response to the appellant's August 
1992 Notice of Disagreement.  Holland v. Gober, 10 Vet.App. 
433, 436 (1997).  The Board also finds that the PTSD claim 
did not constitute a "new" claim for purposes of a new and 
material analysis.  See Ashford v. Brown, 10 Vet.App. 120, 
123 (1997)(notwithstanding the nomenclature and varied 
etiology attributed to a disability, a claim involving an 
underlying disorder which had previously been denied is not 
considered a "new" claim for adjudication purposes).  
Accordingly, the Board, in its independent review of the 
case, finds that the appellant's claim was finally denied in 
the RO's November 1989 rating decision.  As such, the Board 
will apply the new and material standard with respect to the 
adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995).  However, if 
the appellant can thereafter present new and material 
evidence in support of the previously disallowed claim, then 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The 
evidence relied upon in reopening the claim must be both new 
and material, and the failure to satisfy either prong ends 
the inquiry and requires that the claim be denied.  Smith v. 
West, 12 Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded. Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

A psychotic disorder may also be presumed a service- 
connected disability, if the evidence shows that such disease 
became manifest to a degree of 10 percent within one year 
from the appellant's separation from active service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.309(a) (1998).  A claim for PTSD 
is well grounded where an appellant submits (1) medical 
evidence of a current diagnosis of PTSD; (2) evidence, lay or 
otherwise, of an in- service stressor; and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Cohen v. Brown, 10 Vet. App 128 (1997).

A personality disorder is not a disease or injury within the 
meaning of VA laws and regulations, and is not the type of 
disease or injury- related defect to which the presumption of 
soundness can apply.  38 C.F.R. § 3.303(c) (1998); Winn v. 
Brown, 8 Vet.App. 510, 516 (1996).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the Board, in its 1977 decision, denied the appellant's 
claim on the basis that the evidence of record failed to show 
the existence of a chronic acquired nervous disorder.  The RO 
continued the denial in its November 1989 decision.  The 
appellant has since claimed that he has PTSD.  Therefore, the 
issue currently before the Board is whether the additional 
evidence submitted by the appellant since the RO decision in 
1989 is both new and material in that it tends to establish 
the existence of a chronic acquired psychiatric disorder 
and/or PTSD.

At the time of the December 1977 Board denial, the appellant 
had filed a claim for service connection for "[d]rug [a]buse 
in Vietnam."  Service medical records revealed a short 
period of inpatient treatment for an "acute" anxiety 
reaction associated with marital difficulties, otherwise 
diagnosed as "situational reaction [with] moderate 
anxiety," in the Spring of 1972.  In May of 1972, he was 
given a profile as a user of dangerous drugs, to include 
marijuana and "LPCP."  He denied complaint of nervousness, 
depression or excessive worry on his Report of Medical 
History dated in August 1972.  Psychiatric evaluation at 
discharge in December 1972 was "normal."  In a Form 21-4138 
filing, dated in February 1976, he denied any post- service 
medical treatment for a nervous condition.

At the time of the November 1989 denial, the RO reviewed VA 
medical records which revealed inpatient treatment for 
substance abuse in May and June 1989.

Medical evidence submitted since the RO's 1989 decision 
includes a November 1974 "A & O" examination, conducted at 
the United States Penitentiary (USP) at Terre Haute, Indiana, 
which contains the appellant's denial of a history of nervous 
trouble, depression or excessive worry.  His psychiatric 
status was clinically evaluated as "normal."  In December 
1975, he was treated for depressive reaction due to the 
Christmas holiday.

Medical records from St. Paul Medical Center first show 
treatment, in part, for atypical psychosis and polysubstance 
abuse in March 1990.  At that time, he reported a 20- year 
history of auditory hallucinations.  In November 1990, it was 
reported that he had a recurring pattern of psychotic 
episodes following his use of drugs.

VA medical records, requested for the time period from 1989 
to 1998, reveal inpatient treatment for adjustment disorder 
with mixed emotional features and paranoid personality 
disorder in July and August 1991.  During that 
hospitalization psychiatric examination and psychological 
testing and evaluation were negative for diagnosis of PTSD.  
In January 1992, he received inpatient treatment for 
substance abuse and mixed type personality disorder, to 
include borderline, paranoid and antisocial.  VA PTSD 
examination, dated in October 1992, indicated a diagnosis of 
probable chronic, undifferentiated type schizophrenic 
reaction with paranoid coloring and mixed personality 
disorder.  Subsequent clinical records reveals diagnoses 
which include paranoid personality disorder, psychosis not 
otherwise specified and schizophrenia.

Subsequent to the RO's November 1989 decision, the appellant 
has submitted medical records which reflect diagnoses of 
atypical psychosis, psychosis not otherwise specified and 
schizophrenia.  The Board agrees with the RO that this 
evidence constitutes new and material evidence inasmuch as it 
includes medical evidence of a currently diagnosed chronic 
acquired psychiatric disorder.  Accordingly, his claim for 
service connection for a nervous disorder is reopened.

As indicated previously, the appellant feels that his 
acquired psychiatric disorder was first manifested by his in- 
service treatment for an acute anxiety reaction, and that he 
experienced continuity of symptomatology thereafter.  For 
purposes of a well grounded analysis, the truthfulness of his 
assertions is presumed.  Robinette, 8 Vet.App. at 75-76.  
Certainly, he is competent to attest to the manifestations of 
his psychiatric disorder prior to, during, and following 
service.  However, as a layperson, he is not considered 
competent to provide opinion on what is essentially a 
question of medical etiology.  Grottveit, 5 Vet.App. at 93.  
A well grounded claim requires more than bare assertions of 
relating claimed in- service symptomatology to a medical 
diagnosis rendered many years thereafter.  See 38 C.F.R. 
§ 3.303(b)(1998); Savage v. Gober, 10 Vet.App. 488 (1997).

The medical evidence of record reveals that the appellant 
received in- service treatment for an "acute" anxiety 
reaction and substance abuse in the Spring of 1972.  
Subsequent psychiatric examinations in August and December 
1972 indicated "normal" clinical evaluations.  A 1974 
psychiatric examination conducted by the USP also indicated a 
"normal" clinical evaluation.  He was first diagnosed with 
atypical psychosis, psychosis not otherwise specified and 
schizophrenia in the 1990's.  There is also no medical 
evidence that he currently manifests PTSD.

Upon review of the entire record, the Board finds that the 
appellant has failed to present competent medical evidence 
which shows the existence of a chronic acquired psychiatric 
disorder in service or within one year from his separation 
from service and/or a nexus between his current acquired 
psychiatric disorder and active service.  He has also failed 
to present medical evidence of a current diagnosis of PTSD.  
Accordingly, the Board must deny the appellant's claim for 
service connection for a nervous condition, to include PTSD, 
as not well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

In reaching this decision, the Board recognizes that it has 
decided this case under the newly enunciated principles set 
forth in Hodge, Elkins and Winters which have not been 
addressed by the RO.  In this case, the RO reopened the 
appellant's claim for service connection for a nervous 
disorder and adjudicated the claim under a well grounded 
analysis.  The Board has done the same.  As such, the Board 
is of the opinion that no harmful prejudicial error falls 
upon the appellant in the Board's resolution of this claim.

II.  Service connection - skin disease of feet

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that he has a skin disease of the feet 
which is due to his wearing of combat boots while serving in 
the Republic of Vietnam.  As stated above, a well ground 
claim for service connection requires evidence of 1) a 
current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza, 7 
Vet.App. 498 (1995).

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of any skin disease of 
the feet or lower extremities.  On his Report of Medical 
History, dated in August 1972, the appellant denied complaint 
of "skin diseases" or "foot trouble."  Physical 
examination of the feet and skin at discharge in December 
1972 indicated "normal" clinical evaluations.

On a November 1974 "A & O" examination, conducted at the 
USP, Terre Haute, Indiana, the appellant denied a history of 
"skin diseases" or "foot trouble."  Physical examination 
of the feet and skin indicated "normal" clinical 
evaluations.

Medical records from St. Paul Medical Center show treatment 
for a suspected tinea infection of the lower extremities in 
November 1990.

VA medical records, requested for the time period from 1989 
to 1998, reveal a description of dry, scaly lower extremities 
in November 1993.  In February 1994, he was treated for 
cellulitis of the lower extremities which had resolved by the 
end of March 1994.  A September 1998 discharge summary notes 
that physical examination revealed "no significant physical 
abnormalities."

Review of the medical evidence fails to reveal that the 
appellant manifests a currently diagnosable skin disorder 
which is chronic in nature.  In this respect, the Board does 
note his treatment for a probable tinea infection in 1990, 
and cellulitis in 1994.  Additionally, there was also medical 
observation of dry, scaly lower extremities in November 1993.  
However, there is no current medical diagnosis of a chronic 
skin disability of the feet or lower extremities, see Brammer 
v. Derwinski, 3 Vet.App. 223 (1992) (proof of a present 
disability required for a valid claim), nor is there medical 
evidence documenting the current manifestation of a chronic 
skin disorder.  From this evidence, the Board must conclude 
that his conditions of a probable tinea infection and 
cellulitis were acute and transitory in nature.

As indicated previously, the appellant is of the opinion that 
he has a chronic skin disease of the feet.  His lay 
assertions are competent to describe the existence of an 
observable skin disorder, see Arms v. West, 12 Vet.App. 188, 
198 (1999), but are not competent to well ground the claim 
because he does not have the medical training or expertise to 
make a diagnosis.  Grottveit, 5 Vet.App. at 93.  In this 
respect, the medical record does not corroborate his 
assertions of the existence of a chronic skin disorder of the 
feet or lower extremities.  As he has failed to satisfy the 
Brammer and Caluza requirements of evidence of a current skin 
disorder of the feet, the claim is not well grounded and must 
be denied.  See Edenfield, 8 Vet.App. 384 (1996) (en banc)

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
not referenced any existing evidence which arguably would 
well ground his claims, and, therefore, VA has no further 
duty under 38 U.S.C.A. § 5103(a).








	(CONTINUED ON NEXT PAGE)





ORDER

The claim for service connection for a nervous disorder, to 
include PTSD, is reopened, but a plausible claim for service 
connection has not been presented and the claim must be 
denied.

A plausible claim for service connection for skin disease of 
the feet has not been presented, and the claim must be 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

